BUSSEY, Judge.
Appellant, Albert P. Baray, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Comanche County, for the offenses of Sale of Barbiturates, Case No. CRF-72-57, and Sale of LSD, Case No. CRF-72-51. His punishment was fixed at two (2) and five (5) years imprisonment respectively, said sentences to be served concurrently. From said judgments and sentences, a timely appeal has been perfected to this Court.
Because of the proposition asserted, we do not deem it necessary to recite the statement of facts.
The sole proposition asserts that 63 O.S. 1971, § 2-401 (B)(2) is unconstitutional. We are of the opinion that this proposition is without merit. In the recent case of Black v. State, Okl.Cr., A-17,217, we stated :
In conclusion, we observe that the provision of 63 O.S.1971, § 2-401, which prohibits the suspension of a sentence upon conviction of the sale of the enumerated items is constitutional. We further observe that such prohibition does not represent an encroachment upon the Judicial Branch by the Legislature, nor does the same violate the Fifth, Eighth, or Fourteenth Amendments to the Constitution. * * ⅛ »
The judgments and sentences are, accordingly affirmed.
BLISS, P. J., concurs.